DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for monitoring ultrasound probe health for an ultrasound probe having a transducer array comprising a plurality of elements, the method comprising: acquiring test data from the plurality of elements by performing the following steps for each of the plurality of elements: transmitting an ultrasonic signal from one or a subset of the plurality of elements; receiving a signal on at least one of the plurality of elements based on the transmitted ultrasonic signal; automatically analyzing the test data from the plurality of elements to determine a health report for the ultrasound probe, wherein the health report includes a health status for each of a plurality of components of the ultrasound probe, wherein at least one of the plurality of components is not part of the transducer array; and automatically displaying the health report on a display device, wherein the health report includes information for at least one of the plurality of components.
With regards to claim 16, the prior art of record fails to teach and/or suggest a method for monitoring ultrasound probe health for an ultrasound probe having a transducer array comprising a plurality of elements, the method comprising: acquiring test data from the plurality of elements by performing the following steps for each of the plurality of elements: transmitting an ultrasonic signal from one or a subset of the plurality of elements; receiving a signal on at least one of the plurality of elements based on the transmitted ultrasonic signal; automatically analyzing the test data to determine a health report for the ultrasound probe, wherein the health report includes a health status for each of a plurality of components of the ultrasound probe, wherein at least one of the plurality of components is not part of the transducer array; displaying, on a display device, a simulated image based on a numerical phantom using the determined health status for each of the plurality of components of the ultrasound probe; and displaying, on the display device at the same time as the simulated image, a reference image based on the numerical phantom using a new health status for each of the plurality of components of the ultrasound probe.
With regards to claim 21, the prior art of record fails to teach and/or suggest an ultrasound system, comprising, in combination with the other recited elements, a processor in electronic communication with the ultrasound probe and the display device, wherein the processor is configured to: control the ultrasound probe to acquire test data from the plurality of elements by performing the following steps for each of the plurality of elements: transmit a signal from one or a subset of the plurality of elements; receive a signal on at least one of the plurality of elements based on the transmitted signal; automatically analyze the test data to determine a health report for the ultrasound probe, wherein the health report includes a health status for each of a plurality of components of the ultrasound probe, wherein at least one of the plurality of components is not part of the transducer array; automatically display, on the display device, the health report comprising a health status for each of the plurality of components of the ultrasound probe, wherein the health report includes information for at least one of the plurality of components.
It is well known in the art of ultrasonic measuring and testing to determine the “health” of an ultrasound diagnostic system, including using a built-in self-test (BIST) circuit. The closest art that teaches this is found in Chen (US 2021/0328564 A1) which teaches the BIST circuit to test the transducer array. However, the prior art of record fails to teach and/or suggest using the test data generated by the firing of each of the plurality of elements and the reception of the subsequent ultrasonic signals to determine a health report – especially wherein the health report includes a health status for at least one component of the ultrasound system that is not part of the transducer array and is not an element of the transducer array. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855